Case 3:18-cv-10873-BRM-TJB Document 12 Filed 06/14/19 Page 1 of 1 PageID: 42




   SCHOEMAN
  IJPDIKL.                                                                                     Til i. DallavaIle
    (AUFMAN &                                                                                  973.256.9000 main
  GERBER ti                                                                                    tdallavalle@schoeman.com




                                                                June 14, 2019

 Via E-Mail
 Honorable Tonianne J. Bongiovanni, U.S.M.J.
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street, Room 6052
 Trenton, NJ 08608

         RE:    Marianne Spinella v. Walmart Stores, Inc. et al.
                Civil Action No.: 3: 18-cv-10873-BRM-TJB
                Our File No.: 0006074-0000123

 Dear Judge Bongiovanni:

         Our firm represents Wal-Mart Stores East, LP (incorrectly named as Walmart Stores, Inc.)
 in the above-referenced matter. Please let this letter confirm our request to adjourn the Telephone
 Status Conference presently scheduled for June 18, 2019 at 4:00 p.m. to July 1,2019 at 2:30 p.m.
 All parties have consented to this adjournment.

        Thank you for your anticipated cooperation and attention to this matter.


                                            Respectfully submitted,

                                            SCHOEMAN UPDIKE KAUFMAN & GERBER LLP

                                                      7     ,




                                            By:
                                                           /
                                                      Til I. Dallavalle
 TJD/bd
 cc: John J. Kane, Esq. (via email only)


                                                                                So Ordered this            I   I    cia
                                                                               of                                  2Ojj




                          NEW YORK I 551 Fifth Avenue New York, NY 10176 212.661.5030
                     NEW JERSEY S 155 Willowbrook BIvd, Ste. 300 I Wayne, NJ 07470 1 973.256.9000
                                               www.schoeman.com
